Citation Nr: 1542561	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for adjustment disorder with mixed emotional features of depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to December 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2012, the Veteran testified at a travel board hearing.  A copy of the transcript is of record.  

The previously-assigned VLJ who conducted the April 2012 hearing has retired from the Board.  In July 2015, the Board sent the Veteran a letter offering him another hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (the Board member who conducts the hearing will participate in making the final determination of the claim).  However, as of this date, the Veteran has not responded; therefore, the Board assumes that the Veteran does not want another hearing.  

In November 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In a March 2013 rating decision, the Appeals Management Center (AMC) increased the Veteran's service-connected adjustment disorder with mixed emotional features of depression and anxiety rating to 70 percent disabling, effective November 28, 2007.  As will be explained below, the Veteran has expressed satisfaction with this current rating.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS folder includes the April 2015 Appellant's Brief from the Veteran's representative, and the hearing clarification letter sent to the Veteran in July 2015.  These documents have been associated with the Veteran's claims file.  The Virtual VA folder does not contain any additional evidence.  


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal for an increased rating in excess of 70 percent for adjustment disorder with mixed emotional features of depression and anxiety; therefore, there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met, and the Board has no further jurisdiction in the matter of entitlement to an increased rating in excess of 70 percent for adjustment disorder with mixed emotional features of depression and anxiety.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted an Appeals Satisfaction Notice, which was received by the Board in June 2013.  The Veteran expressed his satisfaction with the assignment of a 70 percent disability rating for his service-connected adjustment disorder with mixed emotional features of depression and anxiety, as reflected in the March 2013 rating decision.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to entitlement to an increased rating in excess of 70 percent for adjustment disorder with mixed emotional features of depression and anxiety is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


